Title: David M. Randolph to Thomas Jefferson, 17 October 1815
From: Randolph, David Meade
To: Jefferson, Thomas


          
            Sir,
            Richmond  17th October 1815
          
          The ruin of my family and the consequent wretchedness of my declining years, produced by an exercise of arbitrary power in your hands, together with the active malignity of certain advocates of your infallibility, shoud have been born with consistent resignation, were it not that an unoffending hapless offspring are likely to be deprived of their only inheritance,—their fathers unsullied reputation. Hence Sir, I take leave, in the unfeigned spirit of affectionate regard for former recollections and family intimacies, to apprise you of my intention (in due season) to effect an issue between us through the medium of the public press. Mindful of the maxim “that no man’s character is the better for handling”; and, at the same time, the exalted station you equivocally hold in the community, I am equally sensible, that monstruous fame like the monstruous mamoth, when tainted, will generate greater nausea than simple report, or, the putrescence of a Dormouse—And, however impervious to the shafts of Truth, you may conceive your party-panoply of fraud and faction to be, yet will I not shrink from any process of fact and reason, however tortuous, or doubt of a favorable issue to my purpose. Order upon this forced-occasion, is especially requisite to my conclusions. You therefore Sir, will be pleased to recall the factitious Scenes open’d by the Secretary of State to the Marshal of Virginia: the peculiar favour, and the insidious conversations advanced in August 1793, as well in your Cabinet, as at your Country residence: when from distinguished privileges granted the Marshal, and the fervid observations addressed to him, the most profound respect was converted into jealous indignation! When the Secretary of the Treasury, more particularly, furnished the fertile topicts of the most unworthy  animadversions: when characters of minor consideration, and, even the president too, were introduced as the prescious objects, on whom to lavish your illiberal innuendos, even to the excitement of congenial responses from the other four chosen members of your festive board on the banks of the Schiulkill. There it is Sir, I wou’d fain stimulate your reminiscence. And, whilst no one more truely laments the death of my personal and esteemed friend Dr Rush than myself, or, can be more indifferent to the fame of the deceased Governor of Tennessee, I wou’d, with every degree of justice to the honorable characters of Pierce Butler Esqur. (and, I believe) Colo. Thos Blount, challenge your appeal to their memories for the correctness of these few hints, to shew the source of those details, among others, which I shall hereafter unfold. And, believe me Sir, I woud “nothing extenuate, or set down aught in malice,” in the progress of an odious task imposed on me as an indispensbable duty.
          I beg leave to assure you more over, that this communication will remain wholly unknown to others, until the final result of a similar Affair at Law, instituted for an equally necessary purpose.
          I am Sir, with appropriate Sensibility,
          
            Your Huml Sert
            D M  Randolph
          
        